IN THE SUPREME COURT OF IOWA

                                     No. 17–1351

                          Johnson County No. FECR115064

                          IMPROVIDENT GRANT ORDER

STATE OF IOWA,
    Plaintiff-Appellee,

vs.

STEPHON TRAVELL CURRY,
    Defendant-Appellant.



      Upon further consideration of this case, the court, McDonald, J., taking no part,

concludes further review was improvidently granted and, therefore, rescinds the order of

March 28, 2019, granting further review.

Copies to:

Brenda Jean Gohr
Assistant Appellate Defender
Fourth Floor Lucas Building
Des Moines, IA 50319

Kevin Cmelik
Israel J. Kodiaga
Assistant Attorneys General
Criminal Appeals Division
Hoover State Office Building, 2nd Floor
Des Moines, IA 50319–0106